Case 1:20-cv-03127-SAB     ECF No. 63-2   filed 09/11/20    PageID.1519 Page 1 of 2




   LIST OF AMICI CURIAE LOCAL AND TRIBAL GOVERNMENTS
                     County of Santa Clara, California
                             City of Columbus, Ohio
                           City of Alameda, California
                             City of Atlanta, Georgia
                               City of Austin, Texas
                           City of Berkeley, California
                          City of Boston, Massachusetts
                     City of Cambridge, Massachusetts
                             City of Chicago, Illinois
                             City of Cincinnati, Ohio
                               City of Dayton, Ohio
       City and County of Denver, Colorado and its Clerk and Recorder
                             City of Detroit, Michigan
                         City of East Palo Alto, California
                              City of Flint, Michigan
                               City of Gary, Indiana
                              City of Houston, Texas
                          City of Los Angeles, California
                            City of Madison, Wisconsin
                            City of Oakland, California
                     City of Philadelphia, Pennsylvania
                         City of Pittsburgh, Pennsylvania
                             City of Portland, Oregon
                         City of Providence, Rhode Island
Case 1:20-cv-03127-SAB     ECF No. 63-2   filed 09/11/20   PageID.1520 Page 2 of 2




                          City of Sacramento, California
                           City of Saint Paul, Minnesota
                          City of Santa Cruz, California
                         City of Santa Monica, California
                            City of Seattle, Washington
                         City of Somerville, Massachusetts
                             City of Tucson, Arizona
                     City of West Hollywood, California
                               Cook County, Illinois
                     County of Los Angeles, California
                          County of Monterey, California
                              Harris County, Texas
                            Marin County, California
                    Mayor of the City of Phoenix, Arizona
                     Town of Carrboro, North Carolina
                                   Yurok Tribe
